    Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 1 of 15 PageID #:1745




                  3IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    ALLISON SCHLOSS,                          )
                                              )
                        Plaintiff,            )
                                              )
           v.                                 )
                                              )          No. 18 C 1880
    CITY OF CHICAGO; STEVE E.                 )
    GEORGAS; FREDERICK                        )          Magistrate Judge
    HARNISH; KAROLY HADJU;                    )          Maria Valdez
    ANGEL ROMERO; ROBERT                      )
    FITZSIMMONS; and WARREN                   )
    RICHARDS;                                 )
                                              )
                        Defendants.           )
                                              )


                     MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Consolidated Motion to Compel

Production of Documents [Doc. No. 127]. 1 For the reasons that follow, the motion is

granted in part and denied in part.

                                     BACKGROUND

        Allison Schloss’s complaint alleges sex discrimination and retaliation against

the City of Chicago Police Department (“CPD”) and certain individuals. Schloss

claims she was subjected to a hostile working environment and in June 2016 was

wrongfully terminated from her position as the commanding officer of the CPD



1
  The identical motion was filed in the related case Bresnahan v. City of Chicago, No. 18 C
1974. Some requests or arguments relate to only one plaintiff, but to conserve judicial
resources, the same order will be entered in both cases, addressing all arguments raised in
the consolidated motions.
    Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 2 of 15 PageID #:1746




Marine and Helicopter Unit (“MHU”) she had held since May 2014, among other

retaliatory acts. Maureen Bresnahan’s complaint raises claims of sex discrimination

based on CPD’s July 2015 failure to promote her to the position of Explosives

Technician I in the Special Functions Division’s (“SFD”) Bomb Squad for which she

had applied in February 2015. Schloss and Bresnahan 2 also allege Title VII pattern

and practice and Monell claims that CPD engaged in ongoing discrimination against

women in high profile CPD units such as MHU and the Bomb Squad.

        Plaintiffs served their first discovery requests on Defendants in October

2018, and Defendants served their responses in January 2019. In May, the District

Judge granted Plaintiffs’ motion to compel discovery related to their Monell claims.

The parties also engaged in numerous Local Rule 37.2 conferences related to

Defendants’ objections and production in the months following Defendants’

discovery responses, and they were only able to resolve some disputes. Plaintiffs

filed the present motion in February 2020, claiming that Defendants’ production

remains deficient, and that they have failed to honor their agreement to produce

certain categories of documents and/or give more detail to certain objections

claiming production would be burdensome.

        Shortly after this motion was filed, and the day before it was set to be heard

by the District Judge, Defendants served supplemental and amended discovery

responses on Plaintiffs. The District Judge ordered Plaintiffs to review the new

discovery responses and referred the motion to this Court for ruling. To determine


2
  A third related complaint, Tapia v. City of Chicago, No. 19 C 1257, also alleges sex
discrimination but is not at issue in the present motion.


                                              2
    Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 3 of 15 PageID #:1747




what remained of the original motion after supplementation, Plaintiffs were ordered

to file a status report, which maintained that the supplemental responses did not

resolve any of the issues in the motion and in fact raised new problems. According

to Defendants, their discovery answers are complete or nearly so. 3

                                      DISCUSSION

        Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1); see Fed. R.

Civ. P. 34; Fed. R. Civ. P. 37(a)(3)(B). Responses to document requests “must either

state that inspection and related activities will be permitted as requested or state

with specificity the grounds for objecting to the request, including the reasons.”

Fed. R. Civ. P. 34(b)(2)(B). Furthermore, an objection to a document request “must

state whether any responsive materials are being withheld on the basis of that

objection. An objection to part of a request must specify the part and permit

inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(C). As the objecting parties,



3
  Defendants’ response to the motion was filed two weeks after Plaintiffs’ status report. Due
to the extensions of time in General Order 20-0012 and its amendments, Plaintiffs’ reply
was not filed until nearly three months after the response. Despite the Court’s
encouragement that they continue working together, the parties were apparently unable to
resolve any outstanding issues during the delay.


                                             3
  Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 4 of 15 PageID #:1748




Defendants have the burden to demonstrate that the discovery requests are

improper. See, e.g., Mann v. City of Chi., No. 15 C 9197, 2017 WL 3970592, at *2

(N.D. Ill. Sept. 8, 2017) (citing Rubin v. Islamic Republic of Iran, 349 F. Supp. 2d

1108, 1111 (N.D. Ill. 2004)).

Form of Production/Temporal Scope - Request Nos. 47, 48, 49, 53, and 54

      According to Plaintiffs, Defendants agreed to produce documents responsive

to Request Nos. 48, 49, 53, and 54 in early 2019, but they have not yet done so.

Plaintiffs complain that (1) Defendants have not specified whether the additional

production would be in ESI or hard copy form; (2) they have not advised a date

certain for production of any hard copy documents; and (3) they unilaterally

restricted their production of Request Nos. 47-49 to November 1, 2013 to the

present.

      Defendants take issue with Plaintiffs’ complaint that the form of production

(ESI or hard copy) was not specified, as well as their request that production be

ordered on a date certain, because the parties were still in the process of negotiating

the ESI production protocol, and further that Defendants should not be required to

“painstakingly identify for each Request whether future productions will include

paper or ESI.” (Defs.’ Resp. at 6.)

      Defendants appear to misunderstand Plaintiffs’ argument. Plaintiffs’ motion

does not seek to compel ESI discovery and acknowledges that ESI is still being

discussed. But because Defendants have not foreclosed the existence of hard copy




                                           4
  Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 5 of 15 PageID #:1749




discovery, Plaintiffs are proceeding under the assumption that some may exist, and

if so, its production should be ordered on a date certain.

      The Court agrees that Defendants should produce any responsive hard copies

forthwith. Defendants’ implication that it would be too difficult to determine

whether hard copies exist is unpersuasive, as Plaintiffs’ documents requests were

served nearly a year and a half ago. The Court emphasizes, however, that hard

copies need only be produced to the extent they are not also part of an ESI

production. Defendant is not obligated to produce both a hard copy and an ESI

version of the same documents.

      Defendants’ objection to the temporal scope of Request Nos. 47-49 is

somewhat more persuasive. The requests relate to communications generally

between Bresnahan defendant Egan and the Illinois Department of Natural

Resources (“IDNR”) and specifically regarding IDNR’s issuance of explosives

licenses to persons other than Bresnahan. Request No. 47 seeks documents from

2008 to the present, but Request Nos. 48 and 49 contain no time limitation.

Defendants object to producing any documents from before November 1, 2013, a

date to which the parties previously agreed to limit certain ESI searches, because

an unlimited or a twelve-year scope would require production of irrelevant

documents, and the requests are not proportional to the needs of the case. Plaintiffs

contend that Defendants’ decision to limit the temporal scope was made unilaterally

and arbitrarily, and the parties did not agree to limit document discovery as they

had agreed to limit ESI.




                                           5
  Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 6 of 15 PageID #:1750




      “District courts addressing discovery-related disputes in cases involving

Monell claims have routinely recognized that such claims often require a broad and

substantial amount of discovery that would not be involved if the plaintiff sued only

the individuals directly involved in the deprivation of his rights.” Awalt v. Marketti,

No. 11 C 6142, 2012 WL 6568242, at *3 (N.D. Ill. Dec. 17, 2012). However, Plaintiffs

do not explain how decades of documents unrelated to Bresnahan would be relevant

to her claim that Egan harassed her by wrongfully challenging her license. The

Court concludes that a limitation to a period of four years prior to the allegedly

wrongful employment action “strikes the proper balance between the value of the

material sought and the burden and time that production would place on the parties

and the Court.” DeLeon-Reyes v. Guevara, No. 18 C 1028, 2019 WL 4278043, at *8

(N.D. Ill. Sept. 10, 2019). Defendants are therefore ordered to produce documents

from 2011.

Overbroad and Burdensome - Request Nos. 1-4, 6-7, 12, 17-22, 27-35, 38, 40-
43, 45-46, 51-55, 91-93, 95, and 116

      Although Defendants have withdrawn some of their objections based on

overbreadth and burden, they maintain the objections with respect to Request Nos.

1-4, 6-7, 12, 17-22, 27-35, 38, 40-43, 45-46, 51-55, 91-93, 95, and 116. Defendants

claim they have shown the requests are overbroad by providing “detailed objections

and justification for their positions.” (Defs.’ Resp. at 7.) However, nearly all of

Defendants’ objections are conclusory and do not specify why the request is

overbroad, nor do they describe the nature or scope of the burden of production or

state whether any documents are being withheld on the basis of the objection.



                                            6
  Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 7 of 15 PageID #:1751




Defendants’ response brief does not illuminate the bases for those conclusory

objections any further, and they have thus failed to meet their burden of showing

that those document requests are improper. See Heraeus Kulzer, GmbH v. Biomet,

Inc., 633 F.3d 591, 598 (7th Cir. 2011).

      A handful of Defendants’ objections contain enough detail to evaluate.

Request No. 21 asks for documents “evidencing that [defendant] Georgas treated a

male commanding officer of any SFD unit in a manner similar to his treatment of

Schloss.” The Court agrees that the wording of this request is so vague as to be

devoid of meaning, and Defendants need not respond. In Request No. 30, Plaintiffs

seek documents “related to communications between Georgas and Marianovich

concerning staffing or overtime in the Marine or Helicopter Units.” Defendants

contend that the request is overbroad due to its lack of a temporal scope, because

Schloss was only in SFD from 2014 to 2016. The request is overbroad as framed,

and as discussed above, Defendants need only produce communications from 2012.

      Defendants also object to the lack of a time limitation in Request No. 95,

which seeks documents “related to your decision to use oral interviews as a selection

procedure for the explosives technician I position.” According to Defendants, the

request is overbroad because it seeks documents for a seventeen-year period. But

the request asks for evidence related to a decision fixed in time at some point within

the last seventeen years, not seventeen years’ worth of documents. Furthermore,

even if the decision predated Bresnahan’s application by several years, the reasons




                                           7
  Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 8 of 15 PageID #:1752




behind it could be relevant to her claims of unlawful discrimination and are

discoverable.

FOIA - Request No. 13

      Request No. 13 asks for “[a]ll open records, public records, or Freedom of

Information requests received from Bresnahan during the period 2014 to the

present; all documents reviewed or gathered in response to the requests; all email

and other communications related to the requests; and all documents and ESI

justifying your failure to respond to the requests.”

      Defendants’ original response objected to the request based on the attorney-

client privilege and work product doctrine, as well as on the grounds that it was

overbroad, vague, and sought information that was not relevant and disproportional

to the needs of the case. Defendants further asserted that the term “related to” was

vague. In their supplemental response served after the present motion was filed,

Defendants added objections that “this request is duplicative and seeks information

that already is within Plaintiff’s possession and control. The City further objects on

the grounds that this request seeks to inappropriately skirt the FOIA process.

Notwithstanding and without waiving the foregoing or General Objections, the City

refers Plaintiff Bresnahan to documents already produced at Bates Nos. BRES-

DEF002675 – BRES-DEF002681. The City is otherwise withholding documents

based on its objections.”

      Plaintiffs argue that the newly asserted objections were waived. Defendants

dispute the notion of waiver in this context because (1) the ongoing duty to




                                           8
  Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 9 of 15 PageID #:1753




supplement discovery responses allows a party to continue raising objections and

privileges as well; (2) unlike objections to interrogatories, objections to document

requests cannot be waived; and (3) Plaintiffs are not prejudiced by the timing of the

objections and privilege assertions.

      Defendants are correct that unlike Rule 33, Rule 34 does not contain an

express waiver provision. See Fed. R. Civ. P. 33 (“Any ground not stated in a timely

objection is waived unless the court, for good cause, excuses the failure.”). However,

courts in this district have applied Rule 33’s waiver provision to Rule 34 document

requests. See Woods v. Cook County, No. 13 C 2607, 2014 WL 7261277, at *2 (N.D.

Ill. Dec. 19, 2014) (St. Eve, J.) (holding that untimely objections to document

requests are waived); Martinez v. Cook County, No. 11 C 1794, 2012 WL 6186601, at

*3 (N.D. Ill. Dec. 12, 2012) (“A party’s failure to timely object to [Rule 34] discovery

requests without demonstrating good cause for the delay may result in a waiver of

all objections that could otherwise have been asserted.”). Defendants do not contend

that good cause exists for delaying these objections for over a year after the requests

were originally served, and the Court can find none. The objections to Request No.

13 were based on the request itself; they could have been timely made without

additional inquiry or document review.

      Defendants further fault Bresnahan for “never identifying what additional

documents, if any, she desires or believes exist. The City should not be made to

guess what additional documents Plaintiff seeks.” (Defs.’ Resp. at 10.) This

argument is baffling, as Defendants’ response acknowledges that they are




                                            9
 Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 10 of 15 PageID #:1754




withholding documents based on their objections. Finally, Defendants claim that

Request No. 13 is redundant, because she can now obtain the information she

previously sought through FOIA via a discovery request instead. This argument is

entirely unpersuasive, as the request seeks internal documents related to the FOIA

response, not merely the information originally requested.

Race Data - Request Nos. 56, 57, and 85

      Plaintiffs seek monthly (or quarterly) data reporting for all SFC officers from

2008 to the present, including their name, race, sex, star number, date of hire, date

of promotion/selection, job title, title code, and pay code (Request No. 56); data

showing the current demographic composition of the CPD, listed by sex, race, and

rank (Request No. 57); and evidence of steps to eliminate bias, including racial and

gender bias, in the selection of candidates for promotion to Explosives Technician I

(Request No. 85).

      Defendants object to producing any race information, arguing that it is

irrelevant to any claim or defense, because the complaints do not contain

allegations related to race. Defendants also assert that they do not maintain reports

compiling all of the listed data points on a monthly or quarterly basis, so they would

need to create the requested documents.

      Plaintiffs believe that race data is relevant to their Monell claims for three

reasons: (1) “selection procedures that have an adverse impact on race often

disproportionately disadvantage women and the two variables (race and sex) need

to be separately examined”; (2) Defendants may argue that “some procedures




                                          10
 Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 11 of 15 PageID #:1755




implemented to try to create preferences for people of color can have the effect of

discriminating against women”; and (3) “Plaintiffs have alleged unlawful

stereotyping, which frequently means that the decision makers prefer people like

themselves (here, the decision makers in the Special Functions Division are

primarily white men).” (Pls.’ Status Rpt. at 3 n.3.)

      First, Plaintiffs have not to this point demonstrated that race data is relevant

to their claims, nor have they shown that they must disaggregate race data in order

to prove gender discrimination. Plaintiffs’ second rationale is somewhat more

persuasive, but it is premised on a defense that Defendants have not yet asserted. If

Defendants do not produce the data but later try to assert a defense that the

allegedly discriminatory procedures were adopted in order to avoid the impact of

other procedures on minorities, then Plaintiffs may raise that with the trial court.

Plaintiffs’ third justification also does not support their request, as the complaints

allege discrimination based on gender alone. Without a demonstrated relevance of

racial demographic information, it is not proportional to the needs in the case and

need not be produced at this time.

Drowning Data - Request Nos. 17-18

      Request No. 17 asks for documents “authored by DPC or any other entity or

person, that discuss or analyze drownings in Lake Michigan or another body of

water policed by the Marine Unit in the past 20 years.” Request No. 18 seeks

documents “related to the drowning of any person in Lake Michigan or another body




                                          11
    Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 12 of 15 PageID #:1756




of water policed by the Marine Unit since 2008.” 4 Defendants object to these

requests due to their broad temporal scope and the substantial burden of gathering

thousands of documents related to numerous drowning incidents over that time

span. Indeed, Defendants are concerned that they could ever certify that they have

fully complied with the requests. Defendants did produce documents related to the

2016 drowning incident that allegedly led to Schloss’s reassignment and disclosed

all drowning-related lawsuits since 2008; and the parties have agreed to several ESI

search phrases that could identify additional documents.

        The Court agrees that the vast scope of the requests is disproportionate to

their relevance. Request No. 17 should be limited to reports or analysis of

drownings in Marine Unit waters from 2012. Defendants’ response to Request No.

18 can be produced in stages. Defendants will first produce either police reports or

other documents sufficient to allow Plaintiffs to determine the circumstances of

each drowning incident and the Marine Unit’s response, limited to drownings since

2012. After reviewing this summary information, if Plaintiffs believe further details

of a particular incident are relevant and proportional under Rule 26, they may ask

for more documentation. Plaintiffs are cautioned that they must limit further

inquiry to closely relevant cases.




4
  Request No. 18 excludes documents covered by Request No. 16, which asks for documents
“evidencing that any commanding officer of the Marine Unit has ever been reassigned or
had his vehicle removed because a person drowned in Lake Michigan or another body of
water policed by the Marine Unit.” Request No. 16 is not at issue in this motion.


                                          12
 Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 13 of 15 PageID #:1757




Law Enforcement Investigative Privilege - Request Nos. 4-11, 14-16, 18, 31-
34, 38, 45-46, 99, 100, and 118

      Defendants’ supplemental response raises the law enforcement investigative

privilege for Request Nos. 4-11, 14-16, 18, 31-34, 38, 45-46, 99, 100, and 118. They

claim that because Plaintiffs’ requests seek information such as Complaint Register

(“CR”) files beyond those stated in the complaints, the privilege is necessary to

protect those CRs from disclosure. By way of example, Request No. 4 asks for each

Plaintiff’s complete file, which would include CRs brought by civilians, CRs in which

Plaintiffs were witnesses, and other files that Defendants contend are unrelated.

      The privilege is intended “to prevent the harm to law enforcement efforts

which may arise from public disclosure of investigative files, . . . to prevent

disclosure of law enforcement techniques and procedures, to preserve the

confidentiality of sources, to protect witness and law enforcement personnel, to

safeguard the privacy of individuals involved in an investigation, and otherwise to

prevent interference with an investigation.” Lewis v. City of Chi., No. 04 C 3904,

2004 WL 2608302, at *1 (N.D. Ill. Nov. 16, 2004) (internal quotations and citations

omitted). It is a qualified, rather than absolute, privilege and it can be overridden if

the need for the materials outweighs the harm to the government. Id. at *2 (“This

balancing test takes place on the merits, but only after threshold procedural

requirements have been met.”); see Munive v. Town of Cicero, No. 12 C 5481, 2013

WL 1286664, at *2 (N.D. Ill. Mar. 28, 2013). In order to meet the burden of showing

that disclosure of the material would cause harm, a responsible official within the

entity asserting the privilege “must lodge a formal claim of privilege, after actual



                                           13
 Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 14 of 15 PageID #:1758




personal consideration, specifying with particularity the information for which

protection is sought, and explain why the information falls within the scope of the

privilege.” Lewis, 2004 WL 2608302, at *2 (internal quotations and citations

omitted).

      However, Defendants have not actually asserted the privilege, and thus the

Court need not determine whether it applies here. Defendants’ anticipatory claim

that some responsive documents might be harmful if disclosed does not meet either

the procedural or substantive requirement of the investigative privilege. See Harris

v. City of Chi., 1:14-CV-04391, 2015 WL 7351717, at *1 (N.D. Ill. Nov. 20, 2015)

(“The City’s failure to identify a specific investigative harm here is a bar to its

asserted privilege.”); see also Hobley v. Burge, No. 03 C 3678, 2004 WL 1687005, at

*2 (N.D. Ill. July 26, 2004) (finding that failing to expressly assert a privilege and

provide a log of withheld documents can act as a waiver of the privilege).

Defendants acknowledge as much, stating that they are in the process of trying to

identify open CRs that they intend to withhold, and if they do so, they will provide

the necessary affidavit. If Defendants go forward and assert the privilege, however,

they must be mindful that the objection will be considered waived unless they

demonstrate good cause for the extreme delay. The Court also emphasizes that even

if the delay is ultimately excused, the privilege will be strictly construed. The

response brief suggests that Defendants may seek to shield CRs merely because

they “extend far beyond” the allegations in the complaint, “have no bearing” on the

case, or are “unrelated” to the litigation; relevance, however, is not a factor in




                                           14
    Case: 1:18-cv-01880 Document #: 152 Filed: 07/28/20 Page 15 of 15 PageID #:1759




considering the application of the privilege. Defendants must either properly assert

the privilege, consistent with relevant case law and this order, or produce all

relevant documents. 5

                                    CONCLUSION

        For the foregoing reasons, Plaintiffs’ Consolidated Motion to Compel

Production of Documents [Doc. No. 127] is granted in part and denied in part.

Defendant must produce all outstanding discovery, as stated in this Order, no later

than August 18, 2020.


SO ORDERED.                                      ENTERED:




DATE:          July 28, 2020                     ___________________________
                                                 HON. MARIA VALDEZ
                                                 United States Magistrate Judge




5
  Defendants’ responses also asserted numerous definitional objections. The Court agrees
with Plaintiffs that most of them are commonly used words, such as “related to” or
“considered.” To the extent that Defendants are truly confused about the use of the
objected-to words and phrases in context, that is precisely the purpose of the meet and
confer process. The Court trusts that Plaintiffs are interested in obtaining relevant
information and will therefore work with Defendants to clarify the requests if necessary
and agree on shared definitions.


                                            15
